Per Curiam.

The stipulated facts in this case revealed that an airplane was shot down by military personnel of the Government of Bulgaria, as a result of which a ring, covered by a policy issued by defendant, was lost.
A clause in the policy specifically excluding certain losses is couched in clear and unambiguous language which has a defined meaning and purpose.
Plaintiff failed to prove that the loss was not the result of one of the clearly excluded risks, namely, ‘ ‘ Hostile or warlike action in time of peace or war ”.
Consequently the complaint should have been dismissed and it was error to award judgment in favor of plaintiff.
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.